Title: From James Madison to John Armstrong, 27 July 1814
From: Madison, James
To: Armstrong, John


        
          July 27 [1814]
        
        It does not appear that Izard, tho’ the Senior officer of the District has been made acquainted with the plan of operations under Brown, or that any correspondence exists between those officers. It would certainly be advantageous that each should be apprized of the instructions and views of the other; as well as of the movements & forces of the Enemy, and of all material occurrences within their respective spheres. Information of this sort would aid each commander in interpreting the movements & purposes of his immediate adversary; and produce a tacit concert & co-operation, with the other Commander; the more necessary as the separate Corps of the Enemy are kept in a harmony of operations, by an acting Commander superintending the whole. A mutual understanding between Commanders on Lake Champlain, and at the head of L. Ontario, through Washington alone, would often lose its effect from delay.
        These remarks are more or less applicable to all separated commands, having a relation to or influence on each other.
        A Cypher in the hands of distant Commanders would be useful, on certain occasions, as giving security to confidential communications, as well among themselves, as with the Government. In that case also, copies might be safely sent with a view to miscarriages.
      